NUMBER 13-20-00246-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


ANTONIO ARRIAGA AND INEZ ROSALES,                                                       Appellants,

                                                   v.

OBDULIA MARTINEZ ARRIAGA,                                                                  Appellee.


                       On appeal from the 197th District Court
                             of Willacy County, Texas.



                            MEMORANDUM OPINION
               Before Justices Benavides, Longoria, and Tijerina
                   Memorandum Opinion by Justice Tijerina

        Appellants Antonio Arriaga and Inez Rosales filed a notice of appeal from an order

dismissing their lawsuit for lack of jurisdiction. 1 Their brief in the above cause was due on


        1 This matter arises from trial court cause number 2015-CV-0316-A in the 197th District Court of
Willacy County, Texas. This Court has previously considered an appeal involving these same parties arising
from the same trial court cause number. See Arriaga v. Arriaga, No. 13-16-00610-CV, 2018 WL 6259254,
October 28, 2020. On November 13, 2020, the Clerk of this Court notified the appellants

that their brief had not been timely filed and that the appeal was subject to dismissal for

want of prosecution under Texas Rule of Appellate Procedure 38.8(a)(1), unless within

ten days from the date of this letter, the appellants reasonably explained the failure and

the appellee was not significantly injured by their failure to timely file a brief. See TEX. R.

APP. P. 38.8(a); id. R. 42.3(b). To date, the appellants have not filed a response to the

Court’s directive. The appellants have failed to either reasonably explain their failure to

file a brief, file a motion for extension of time to file their brief, or file their brief.

        The Court, having examined and fully considered the documents on file and the

appellants’ failure to file their brief, is of the opinion that this appeal should be dismissed.

See id. R. 38.8(a) (authorizing the court to “dismiss the appeal for want of prosecution,”

if appellant fails to timely file a brief, “unless the appellant reasonably explains the failure

and the appellee is not significantly injured by the appellant’s failure to timely file a brief”);

id. R. 42.3(b),(c) (authorizing the court to dismiss an appeal “for want of prosecution” or

“because the appellant has failed to comply with a requirement of [the appellate rules], a

court order, or a notice from the clerk requiring a response or other action within a

specified time”); Smith v. DC Civil Constr., LLC, 521 S.W.3d 75, 76 (Tex. App.—San

Antonio 2017, no pet.). Accordingly, we dismiss this appeal for want of prosecution and

because appellants failed to comply with the requirements of the appellate rules and

directives from the Clerk. See TEX. R. APP. P. 42.3(b),(c).

                                                                         JAIME TIJERINA
                                                                         Justice



at *1 (Tex. App.—Corpus Christi–Edinburg Nov. 30, 2018, no pet.) (mem. op.) (affirming an order dismissing
a lawsuit filed by Antonio Arriaga and Inez Lara Rosales against, inter alia, Obdulia Martinez Arriaga).

                                                    2
Delivered and filed on the
21st day of January, 2021.




                             3